Citation Nr: 1416742	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-37 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip strain. 

2.  Entitlement to service connection for a left hip strain. 

3.  Entitlement to service connection for a lumbosacral strain. 

4.  Entitlement to service connection for left wrist tendonitis. 

5.  Entitlement to service connection for epicondylitis of the right elbow. 

6.  Entitlement to service connection for a sleep disorder. 

7.  Entitlement to service connection for sinusitis. 

8.  Entitlement to service connection for allergic rhinitis. 

9.  Entitlement to service connection for retropatellar pain syndrome of the right knee, including as due to undiagnosed illness. 

10.  Entitlement to service connection for retropatellar pain syndrome of the left knee, including as due to undiagnosed illness. 

11.  Entitlement to service connection for a disability involving pain and numbness of the left arm, including as due to undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to September 2004, including a tour in the Southwest Asia Theater of Operations during Operation Iraqi Freedom. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions since November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, in support of her claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board - also often and more commonly referred to as a Travel Board hearing.  

In April 2010, the Board denied versus granted certain claims and, instead, remanded those remaining to the RO via the Appeals Management Center (AMC) for further development.

In February 2014, the Board sent the Veteran a letter asking that she clarify who is representing her in this appeal.  She was represented by The American Legion (AL) until December 2012, when she changed to the Disabled American Veterans (DAV).  However, in July 2013, a formal brief was filed by AL as opposed to DAV.  The Board therefore told the Veteran that, before proceeding with a review of her appeal, she was being given opportunity to clarify who is actually representing her.  She was instructed to respond within 30 days and advised that, if she did not respond within that allotted time, the Board would assume she is representing herself.  As of today's date, she has not responded, and it has been well more than 30 days.  As such, the Board is proceeding as though she is representing herself, so a pro se claimant.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for VA examinations that were necessary for opinions regarding the origins of her claimed disabilities - including especially in terms of their purported relationship with her military service.  

2.  Her claimed right and left hip strains, lumbosacral strain, left wrist tendonitis, epicondylitis of the right elbow, sleep disorder, sinusitis, allergic rhinitis,  retropatellar pain syndrome of the right and left knees, and disability involving pain and numbness of her left arm are not shown to be related to her active duty service, including manifestations of undiagnosed illnesses.



CONCLUSION OF LAW

The right and left hip strains, lumbosacral strain, left wrist tendonitis, epicondylitis of the right elbow, sleep disorder, sinusitis, allergic rhinitis,  retropatellar pain syndrome of the right and left knees, and disability involving pain and numbness of her left arm are not shown to be the result of disease or injury incurred in or aggravated by her active military service and may not be presumed to have been incurred during her service, including as manifestations of undiagnosed illnesses.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317, 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).


Ideally, this notice should precede the initial adjudication of the claim by the RO as the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish entitlement to service connection (namely, Veteran status, proof the Veteran has the claimed disability, and evidence of correlation or nexus between the disability and the Veteran's military service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

Here, to this end, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2005 that fully addressed all elements of her claims and was sent prior to the initial RO decision concerning these claims, so in the preferred sequence.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective responsibilities in obtaining this necessary supporting evidence.  In July 2009, an additional letter regarding the information mandated by the Court in Dingess was sent to her.  Although that notice was not provided prior to initially adjudicating her claims, they since have been readjudicated on several occasions - including most recently in a November 2011 supplemental statement of the case (SSOC) - which "cured" the timing defect in the provision of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC) to cure a timing of notification defect).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also as mentioned has a duty to assist the Veteran in developing these claims.  This duty includes assisting her in the procurement of relevant records and providing an examination or obtaining a medical opinion when necessary to assist in deciding claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review of these claims may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records (STRs), VA clinical records, and private medical records.  The Veteran also had a Travel Board hearing in October 2009 before the undersigned VLJ.  The Veteran was not afforded medical examinations for opinions regarding the etiologies of her claimed disabilities, but only because she failed to report for her VA compensation examinations on four separate occasions.  The duty to assist her with these claims is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As she did not cooperate with VA's attempts to assist her, including by providing good-cause explanation for failing to appear for the examinations that were scheduled, the Board finds that she is not entitled to have her VA compensation examinations rescheduled.  Rather, the Board will decide her claims for service connection based on the evidence already of record.  See 38 C.F.R. § 3.655 (2013).

Also, as concerning the hearing she had before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, to this end, during the October 2009 Travel Board hearing the presiding VLJ fully explained the issues on appeal and asked questions focused on determining the nature and etiology of these disabilities in question, especially in terms of their potential relationship or correlation with the Veteran's military service.  She was assisted at the hearing by an accredited representative from The American Legion, who, like the Veteran, evidenced his actual knowledge of the type of evidence and information needed to prove these claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conducting of that Travel Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during that hearing was harmless error. 

In sum, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to her is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Governing Statutes, Regulations, and Case Law

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If on the other hand a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).  Showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b) is an alternative means of linking the currently-claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

These "chronic diseases", per se, include disabilities such as arthritis, and will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


Establishing entitlement to service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the alleged disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of an etiological link or correlation between the disease or injury in service and the disability now claimed - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As previously acknowledged, including in the Board's April 2010 remand, the Veteran served in the Southwest Asia Theater of Operations during Operation Iraqi Freedom during the Persian Gulf War.  Therefore, service connection also may be established on an alternative presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under this statute and regulation, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic 
multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competency of evidence differs from its credibility and ultimate probative weight.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).


Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file, although this is not determinative of an opinion's probative value.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both her physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by her or obtained on her behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Discussion

Failure to Appear for VA Examinations

In its April 2010 remand, the Board asked the RO/AMC to schedule VA compensation examinations concerning these claims, in pertinent part, for medical nexus opinions regarding the etiologies of these claimed disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The examinations were scheduled and rescheduled to take place in June 2010, October 2010, November 2010, and July 2011.  The Veteran failed to report for these examinations without any good-cause explanation or attempt to reschedule.  In January 2012, she submitted a written statement in which she asserted that she "had a family medical emergency" and resultantly should be given an opportunity to reschedule the examinations.  She did not specify the nature of the "family emergency" and did not indicate which of the foregoing dates were affected by the family emergency.  Given her failure to appear for the scheduled VA medical examinations on four separate occasions, the Board finds that her assertions regarding a family emergency lack credibility.  While it is certainly possible that she had family emergencies on all four examination dates, it simply is not plausible that family emergencies existed on all of the VA examination dates, especially without further detail and explanation from the Veteran.  The Board, therefore, finds that she has not shown the required good cause for failing to report for her scheduled VA examinations.  And as already explained, when, as here, a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  38 C.F.R. § 3.655(b).


Right and Left Hips, Lumbosacral Spine, Left Wrist, and Right Elbow

An April 2005 VA examination report lists diagnoses of right and left hip strain, lumbosacral strain, left wrist tendonitis, and right elbow epicondylitis, although they were asymptomatic at that time.  The examiner did not opine regarding etiology, including especially in terms of any relationship between these disorders and the Veteran's military service.

The STRs show the Veteran was seen for back pain in July 2001 due to overuse syndrome, a left hip strain in January 2002, and a left wrist strain in October 2003.  The STRs make no reference to problems associated with her right hip or elbow, either by way of complaint or objective finding.  They do show, however, that she received an anthrax shot in October 2001, which she claims caused her right elbow disability. 

The Veteran contends that these disabilities also are related to her service because of jumping from airplanes, marches, and basic-training pushups, in other words this type of physically demanding activity intrinsic to service in the military.  While she is competent to provide information regarding subjective symptoms, such as experiencing persistent or recurrent pain, etc., she is not competent to provide probative comment regarding the etiologies of her claimed disabilities, as the nature and causes of such disabilities are complex medical questions.  Layno, supra; Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Thus, the Board cannot rely on her representations regarding the etiologies of these disabilities and purported relationship with her service.


A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Shedden, supra.  Here, current disabilities of the right hip, left hip, low back, left wrist, and right elbow are all suggested - albeit asymptomatic.  However, there is no competent and credible evidence of a nexus between any current disability of the right hip, left hip, lumbosacral spine, left wrist, or right elbow and the Veteran's service.  As such, service connection for these claimed disabilities is denied.  Id.; 38 C.F.R. § 3.303; see also 38 C.F.R. § 3.655(b).

Because there is no competent and credible evidence in favor of these claims, the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Sleep Disorder

The STRs document that the Veteran had difficulty sleeping.  A sleep study performed in April 2003 revealed that her problems were likely due to insomnia and/or narcolepsy.

On VA examination in April 2005, she complained of fatigue since her time in Kuwait.  Her energy levels varied with the amount of sleep she got.  The examiner rendered no diagnosis pursuant to the Veteran's complaints.

In July 2009, T.O., Ph.D., a clinical psychologist, indicated the Veteran suffered from a distinct sleep disorder identified as circadian rhythm sleep disorder.

Service connection and a 100 percent disability rating already are in effect for major depression with dysthymic disorder.  In April 2010, the Board determined that a medical opinion was needed to assist in determining whether the Veteran suffered from an actual sleep disorder or whether this claimed disability instead was merely a symptom of her already service-connected psychiatric disorders.  Sleep impairment is one of the symptoms commonly associated with a mental disorder.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

So the fact that the Veteran has a 100 percent rating for his service-connected mental disorder necessarily accepts that she will have some associated sleep impairment as part and parcel of this mental disorder.

Service connection for symptoms alone is precluded, hence, the reason the Board needed to know whether she also has a distinctly-diagnosed sleep disorder.  See, e.g., See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  If an actual sleep disorder was found, the VA compensation examiner was to opine regarding whether such sleep disorder was related or attributable to the Veteran's service or dated back to her service.

But as already explained, unfortunately, the Veteran did not report for the VA compensation examinations that were scheduled in response to her claims and the Board's inquiries.  Thus, the Board is left to decide her claims, including this one in particular, on the existing evidence of record.  38 C.F.R. § 3.655(b).  

Sleep disorders are medically complex.  The diagnosis often is not made until completion of a formal overnight sleep study and consideration of the results of it.  Thus, the Board cannot rely of the Veteran's representations regarding whether she actually has a sleep disorder, per se.  Jandreau, supra.  Furthermore, Dr. T.O. is a clinical psychologist; his Ph.D. is not a medical degree (M.D.); and although he diagnosed a circadian rhythm sleep disorder, this speaks more to the impairment attributable to the Veteran's service-connected mental disorder and is not also tantamount to a present medically-diagnosed sleep disorder.  Furthermore, the April 2005 VA examiner found no sleep disorder.  Proof the Veteran has the claimed disability, such as in the way of a present diagnosis or one at some point since the filing of the claim, is a prerequisite to the granting of service connection.  


The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Since the Veteran has a mental disorder rated as 100-percent disabling that encompasses such associated symptoms as sleep impairment, it would violate the rule against pyramiding to additionally compensate her for this very same symptom.  See 38 C.F.R. § 4.14 (2013).

Because, for the reasons and bases discussed, the preponderance of the evidence is against this claim, the benefit-of-the-doubt-rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.


Allergic Rhinitis and Sinusitis

The Veteran was seen on one occasion during her service for allergic rhinitis (i.e., seasonal allergies).

The April 2005 VA examination report lists diagnoses of allergic rhinitis and sinusitis based on the Veteran's statements.  The examiner, however, did not comment on the etiology of these conditions - especially in terms of their purported relationship with the Veteran's service.

During her October 2009 Travel Board hearing, the Veteran testified that after basic training she got "major sinus infections" every two or three months.  Her STRs reflect that she was treated for several upper respiratory infections (URIs) in service.  There is no indication, however, they were anything but viral.  She also testified that she was still getting sinus infections at the time of her hearing.  

Because the April 2005 VA examiner did not comment on the etiologies of the diagnosed allergic rhinitis and sinusitis, the Board asked that the Veteran be afforded a VA compensation examination for a medical nexus opinion regarding the likely etiologies of these conditions.  This is the reason the Board remanded these claims in April 2010.  But as already alluded to, the Veteran did not report for several VA medical examinations that were scheduled concerning her claims, including these two in particular.  This, then, requires the Board to adjudicate these claims based on the existing evidence of record.  38 C.F.R. § 3.655(b).  

The record contains the Veteran's assertions regarding a supposed link between her allergic rhinitis and sinusitis and her service.  Her lay assertions do not constitute competent and credible evidence concerning this, however, because the causes of allergic rhinitis and sinusitis are complex medical matters that are beyond the realm of lay knowledge.  Jandreau, supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Other than the Veteran's assertions that do not constitute probative evidence, the record contains no competent and credible evidence of a nexus between either allergic rhinitis or sinusitis and her service.  Absent this required nexus, service connection for these disabilities must be denied.  38 C.F.R. § 3.303; Shedden, supra.

Moreover, because there is no competent and credible evidence favoring the claim, the benefit-of-the-doubt-rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.

Retropatellar Pain Syndrome of the Knees and Pain and Numbness of the Left Arm, Including as Due to Undiagnosed Illnesses

The Veteran is claiming entitlement to service connection for pain in both knees, as well as pain and numbness in her left arm.  But there does not appear to be an underlying diagnosis accounting for these symptoms (the pain and numbness), hence, partly the reason they additionally are being considered as possible manifestations of undiagnosed illnesses.  The VA examiner in April 2005 attributed the Veteran's complaints of bilateral knee pain to retropatellar pain syndrome of the knees and noted that she suffers from transient left arm paresthesias of unknown etiology; pain and paresthesias are merely symptoms and not diagnosed disabilities.  To reiterate, VA generally is not authorized to grant service connection for symptoms, alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez, supra; Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

Even accepting the retropatellar pain syndrome (RPPS) as a valid diagnosis, so explanation of the Veteran's bilateral knee pain, there still was not the required attribution of this underlying diagnosis of RPPS to her military service to, in turn, warrant the granting of service connection.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

Still, because as mentioned the Veteran is a Persian Gulf War Veteran, having served in the Southwest Asia theater of operations during Operation Iraqi Freedom, in its April 2010 remand the Board asked that she be afforded a Persian Gulf War protocol examination addressing whether her complaints of bilateral knee pain, as well as pain and numbness of her left arm, are due to undiagnosed illnesses stemming from her Persian Gulf War service and meet the remaining requirements of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 to be considered presumptively related to that service.

Unfortunately, the Veteran did not report for any examination scheduled in connection with the Board's April 2010 remand, in turn requiring consideration of these claims based on the evidence already of record.  38 C.F.R. § 3.655(b).

It therefore continues to be unclear whether the Veteran has right knee, left knee, and/or left arm disabilities because of undiagnosed illnesses.  The examination that perhaps would have answered these questions never took place.  Thus, service connection for these claimed disabilities as due to undiagnosed illnesses must be denied.  38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.317, 3.655(b).

Because there is no competent and credible evidence favoring these claims, the benefit-of-the-doubt rule does not apply, requiring denial of these claims.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, supra.



ORDER

Service connection for right hip strain is denied.  

Service connection for left hip strain is denied.  

Service connection for lumbosacral strain is denied.  

Service connection for left wrist tendonitis is denied.  

Service connection for epicondylitis of the right elbow is denied.  

Service connection for a sleep disorder is denied.

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.

Service connection for retropatellar pain syndrome of the right knee, including as due to an undiagnosed illness, is denied.

Service connection for retropatellar pain syndrome of the left knee, including as due to an undiagnosed illness, is denied.

Service connection for a disability involving pain and numbness of the left arm, including as due to an undiagnosed illness, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


